DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I, Subspecies IA, and Subspecies IIA in the reply filed on 2022.07.11 is acknowledged.
Claims 3 – 9, and 12 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, Species, or Subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2022.07.11.

Status of the Claims
Claims 1 – 15 have been amended prior to examination
Claims 16 – 18 have been newly presented prior to examination

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,830,221. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses the invention of the instant claim. Although the patented claim recites a further narrowing limitation in that it recites “a supporting surface of a plate-shaped face element that is separate from the housing and which is fixed to the housing such that the face element has a fixed position with respect to the housing in a rotational direction,” this is an additional limitation which only serves to narrow the scope of the patented claim while the remaining limitations continue to anticipate the instant claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “a groove is located in one said partly spherical portion and the barrel plate,” this limitation should be recited as “a groove is located in one of said partly spherical portion and the barrel plate.”
Claim 1 recites the limitation “a pin is located in another one said partly spherical portion,” this limitation should be recited as “a pin is located in another one of said partly spherical portion.”
Claim 1 recites the limitation “a hydraulic device,” subsequent dependent claims recite the limitation “a hydraulic device according to claim 1,” these limitations should be recited as “the [[a]] hydraulic device according to claim 1.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the limitation “wherein the centerline of each of the barrel plate ports fluctuates about a centerline which substantially coincides with the centerline of the corresponding sleeve opening” which is substantially similar to the limitation of claim 1 reciting “each centerline of the respective barrel plate ports fluctuates in rotational direction about the second axis of rotation with respect to the centerline of the corresponding sleeve opening within a range in which the centerline of the sleeve opening lies.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0196768, “Nelson.”
Regarding Claim 1: Nelson discloses a hydraulic device (10) comprising a housing ([0011], “a pump assembly 10 adapted to be mounted within a housing (not shown)”), a shaft (12, 14) which is mounted in the housing and rotatable with respect to the housing about a first axis of rotation (13), wherein the shaft has a flange (14) extending 5transversely to the first axis of rotation (As shown in at least Figure 1), and a partly spherical portion (42, 70) (The convex exterior support surface forms a partly spherical portion as the convex shape is inherently partially spherical as shown in at least Figure 1) including a center point remote from the flange (As shown in at least Figure 1; The partly spherical portion is shown remotely from, as located both to the left and right, the flange portion 14 such that the center point of the surface of the spherical portion is also located remotely from the flange portion; The center point is further interpreted as comprising the center of the partly spherical portion as defined from surface to surface, such as in a cross sectional plane as shown in Figure 1, such that the center of the feature is established by the center of the axis along which it is formed as shown by the corresponding axis 13; As shown in Figure A), a plurality of pistons (16) including respective piston centerlines which have components extending parallel to the first axis of rotation (As shown in at least Figure 1; the piston centerlines are those interpreted as being formed along the length of the pistons in their axial direction shown as being parallel to that of the driven axis 13), which pistons 10are fixed to the flange at equiangular distance about the first axis of rotation, a plurality of cylindrical sleeves (20), wherein each sleeve has a sleeve bottom comprising a sleeve opening including a centerline (As shown in at least Figures 1 and 3; each sleeve has a bottom, which is interpreted as being the portion of the sleeve opposite the opening which accepts the piston with each of these bottoms shown as forming an opening communicating with the inlet and outlet ports 30 and 32), which sleeves cooperate with the pistons to form 15respective compression chambers of variable volume ([0002], “the pistons are caused to stroke along the length of the corresponding cup elements such that the volume occupied by the piston elements is alternately increased and decreased during a rotational cycle”), a barrel plate (18) which is mounted on the partly spherical portion of the shaft (As shown in Figure 1) and which has barrel plate ports including respective centerlines (A shown in at least Figures 1 and 3; the barrel plate forms openings corresponding with those of the cylindrical sleeves 20 which together provide communication from the compression chambers to the respective inlet and outlet ports 30 and 32), wherein the barrel plate has a first side (Interpreted as the side which is faces towards the flange 14) which supports the sleeve bottoms 20(As shown in Figures 1 and 3) and an opposite second side (Interpreted as the side which is faces the face plate 30) which is supported by a face plate (30) that is mounted in the housing and angled with respect to the first axis such that the sleeves are rotatable about a second axis of rotation (As shown in Figure A) which intersects the first axis of rotation at said center point 25by an acute swash angle (α) such that during rotating the shaft the volumes of the compression chambers change ([0002], “the pistons are caused to stroke along the length of the corresponding cup elements such that the volume occupied by the piston elements is alternately increased and decreased during a rotational cycle;” [0005] – [0006], and [0014]), wherein the barrel plate is coupled to the shaft in rotational direction thereof ([0014], “drum plates 18 and cup elements 20 supported thereon are rotatable around axis lines disposed in angled relation to the axis of rotatable shaft structure 12”) by means of a pin-groove coupling (44, 46) where a groove (46) is located in one of said partly spherical 30portion and the barrel plate and a pin (44) is located in another one said partly spherical portion and the barrel plate (As shown in at least Figures 1 and 2), wherein the groove has aWO 2019/081558 longitudinal direction extending in the same direction as one of the first and second axis of rotation (As shown in at least Figures 1 and A; the groove is shown extending along an longitudinal direction which is parallel to the second axis of rotation and thus is interpreted as extending in the same direction) and the pin is received by said groove (As shown in at least Figure 1; [0017], “an arrangement of detents 44 may extend away from curved surface support elements 40 for keyed engagement with cooperating slot openings 46 in drum plates 18”), hence creating a pivot axis of the barrel plate which extends perpendicular 5to the second axis of rotation and runs through the center point (As shown in at least Figures 1 and A; the arrangement of pins and grooves corresponds with an axis shown as perpendicular to the second axis of rotation, which axis is also parallel to the mating surfaces between the barrel plate, face plate, and sleeves), wherein under operating conditions each compression chamber alternatingly communicates via the corresponding sleeve opening and barrel plate port with ports in the face plate (As shown in at least Figure 1 and further as indicated by the flow arrows at the corresponding inlet and outlet ports), wherein the widths of the grooves allow the pins  to move within the respective corresponding grooves in 15rotational direction about the second axis of rotation under operating conditions ([0017], “As may be seen through comparison of the upper and lower halves of FIG. 1, due to the tilted arrangement of drum plates 18, the relative position of detents 44 shifts axially along slot openings 46 during the rotational cycle. To accommodate the shifting axial position of detents 44, the slot openings 46 are of a generally elongated configuration such that detents 44 can slide along the length of the slot openings 46. The cross-sectional width of slot openings 46 may substantially correspond to the cross-sectional width of detents 44 so as to maintain good rotational power transfer between curved surface support elements 40 and drum plates 18.”), and the relative position of the shaft and the barrel plate in rotational direction about the second axis of rotation is adapted such that under operating conditions each centerline of 20the respective barrel plate ports fluctuates in rotational direction about the second axis of rotation with respect to the centerline  of the corresponding sleeve opening within a range in which the centerline of the sleeve opening lies (As shown in at least Figures 1 and 3; As the centerlines of each of the openings of the barrel plate ports and sleeve openings are shown as being coaxial, the centerline of each barrel plate port will necessarily rotate about the second axis of rotation in a corresponding manner to that of its respectively corresponding sleeve opening axis); however, Nelson does not explicitly disclose the 10hydraulic device comprises a plurality of said pin-groove couplings creating a plurality of pivot axes at equiangular distance about the second axis of rotation (Nelson discloses at least three pin-groove couplings, as shown in at least Figures 1 and 2). Although Nelson is silent as to the inclusion of a fourth pin-groove coupling, it would have been obvious to one of ordinary skill in the art to have included a fourth pin-groove coupling opposite the pin-groove coupling shown located along the rotational axis in at least Figures 1 and 2 as such a fourth pin-groove coupling would provide symmetry to the couplings and promote and equal distribution of the loads placed on the couplings as they rotate the barrel plate. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have added the fourth  pin-groove coupling, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


    PNG
    media_image1.png
    740
    1430
    media_image1.png
    Greyscale

Figure A: Location of Features of Nelson

Regarding Claim 2: Nelson teaches a hydraulic device according to claim 1; Nelson further discloses wherein the centerline of each of the barrel plate ports fluctuates about a centerline which substantially coincides with the centerline of the corresponding sleeve opening (As shown in at least Figures 1 and 3; As the centerlines of each of the openings of the barrel plate ports and sleeve openings are shown as being coaxial, the centerline of each barrel plate port will necessarily rotate about the second axis of rotation in a corresponding manner to that of its respectively corresponding sleeve opening axis).  
Regarding Claim 3: Nelson teaches a hydraulic device according to claim 1; Nelson further discloses wherein each of the grooves has parallel groove edges (As shown in Figure B; the grooves are disclosed as having at least surfaces A and B being formed parallel to one another such that the groove is interpreted as comprising parallel edges). 


    PNG
    media_image2.png
    752
    1340
    media_image2.png
    Greyscale

Figure B: Features of the Groove of Nelson

Regarding Claim 10: Nelson teaches a hydraulic device according to claim 1; Nelson further discloses wherein the pins of the respective pin-groove couplings are fixed in the shaft (As shown in at least Figures 1 and 2; [0015], “curved surface support elements 40 may have a substantially unitary construction such that detents 44 are formed integrally with convex exterior support surface 42”) and the grooves are located in the barrel plate (As shown in at least Figure 1; [0017], “for keyed engagement with cooperating slot openings 46 in drum plates 18”).  
Regarding Claim 10: Nelson teaches a hydraulic device according to claim 1; Nelson further discloses wherein the pins are cylindrical and have a circular cross-section (As shown in at least Figures 1 and 2).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746